Citation Nr: 9924493	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  98-12 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased disability rating for 
residual instability, left knee, with chondromalacia, status 
post anterior cruciate ligament reconstruction, status post 
medial and lateral meniscectomies, currently evaluated as 20 
percent disabling, to include the issue of whether a separate 
disability evaluation is warranted for the post-operative 
scars.

2.  Entitlement to an increased disability rating for 
dysthymic disorder secondary to pseudofolliculitis barbae, 
neck and face, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a disability 
manifested by dizzy spells.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1985 to 
November 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which, in part, denied increased 
disability ratings for the veteran's service-connected left 
knee condition and psychiatric disorder.

In March 1999, a videoconference hearing was held before the 
undersigned, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 1999).

Entitlement to increased ratings for the veteran's left knee 
condition and psychiatric disorder were the only issues 
certified to the Board on appeal.  For the reasons discussed 
below, the Board finds that the veteran has filed a notice of 
disagreement with the denial of service connection for 
headaches and a disability manifested by dizzy spells in the 
November 1988 rating decision, thereby initiating an appeal.  
Therefore, the issues on appeal have been recharacterized as 
shown above.

The veteran has filed claims that have not been adjudicated 
by the RO and are not inextricably intertwined with the other 
issues before the Board.  See Parker v. Brown, 7 Vet. App. 
116 (1994) (a claim is intertwined only if the RO would have 
to reexamine the merits of any denied claim which is pending 
on appeal before the Board under the pertinent law and 
regulations specifically applicable thereto).  These claims 
are as follows:  (1) a claim for an increased rating for 
pseudofolliculitis barbae filed in June 1995; (2) a claim for 
an increased rating for tinnitus filed in June 1995; and (3) 
an implied claim for stomach problems secondary to pain 
medication taken for service-connected disorders raised in 
the August 1998 substantive appeal.  Therefore, these issues 
are referred to the RO for appropriate action. 


REMAND

Additional evidentiary development and due process are needed 
prior to further disposition of the veteran's claims. 

A. Due process

1. Headaches and dizzy spells

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  

In November 1988, the veteran filed claims for service 
connection for headaches and dizzy spells, and a November 
1988 rating decision, in part, denied these claims.  In April 
1989 the veteran submitted a Statement in Support of Claim 
indicating that he disagreed with the decisions shown in the 
December 1988 memorandum, to include the denial of service 
connection for headaches and dizzy spells.  This document, 
filed at the RO, would be timely as a notice of disagreement 
with the November 1988 rating decision that denied service 
connection for these conditions.  

It is proper to remand these claims because the veteran has 
not been provided a statement of the case (SOC) on these 
issues.  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, these issues 
will be returned to the Board after issuance of the SOC only 
if perfected by the filing of a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 
9 Vet. App. at 130.  

2. Left knee

Subsequent to the statement of the case of July 1998, the 
veteran underwent a VA examination in August 1998 for his 
back claim, but the examination report also reflects findings 
regarding his left knee.  If the statement of the case was 
prepared before the receipt of additional evidence, a 
supplemental statement of the case will be furnished to the 
veteran as provided in 38 C.F.R. § 19.31 unless the 
additional evidence is duplicative or not relevant to the 
issue on appeal.  38 C.F.R. § 19.37(a) (1998).  In this case, 
this evidence was not duplicative of evidence already 
associated with the claims file, and it was certainly 
relevant to the issue of entitlement to an increased rating 
as it showed current objective findings regarding the 
veteran's service-connected left knee disability.  Therefore, 
in accordance with 38 C.F.R. § 19.37(a), this claim is 
returned to the RO for consideration and the issuance of a 
supplemental statement of the case.

3. Dysthymic disorder

The criteria for evaluating psychiatric disorders in the VA 
Schedule for Rating Disabilities, 38 C.F.R. § Part 4 (1996), 
were amended effective November 7, 1996.  See 61 Fed. Reg. 
52695 to 52702 (October 8, 1996).  Since the veteran's claim 
was received after the effective date of the new regulations, 
he is only entitled to consideration of his claim under the 
new regulations.  Cf. Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); Rhodan v. West, 12 Vet. App. 55 (1998).  
However, the veteran's service-connected psychiatric disorder 
is currently evaluated under Diagnostic Code 9405, which was 
for dysthymic disorder; adjustment disorder with depressed 
mood; major depression without melancholia.  38 C.F.R. 
§ 4.132, Diagnostic Code 9405 (1996).  The amended 
regulations created a category for mood disorders, and 
Diagnostic Code 9405 has been deleted from the Schedule.  The 
proposed regulations indicated that a disorder that had been 
evaluated under Diagnostic Code 9405 could be evaluated under 
either Diagnostic Code 9433 for dysthymic disorder or 
Diagnostic Code 9434 for major depressive disorder.  60 Fed. 
Reg. 54828-29 (October 26, 1995).  It is necessary for the RO 
to assign another diagnostic code for the veteran's service-
connected disorder.

B. Evidentiary development

1. General

The veteran testified that he has received treatment for his 
service-connected left knee and psychiatric disorders at the 
VA Medical Center (VAMC) in Jackson.  The latest VA records 
obtained by the RO are dated in May 1998.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession, and these records must be 
considered in deciding the veteran's claims.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the RO 
must obtain the veteran's VA records for treatment from May 
1998 to the present.

2. Left knee and dysthymic disorder

VA regulations require that a physical examination be 
conducted when evidence indicates that there has been a 
material change in a disability or where it is necessary to 
determine the current severity of a disability.  38 C.F.R. 
§ 3.327(a) (1998).  However, the veteran was not provided VA 
examinations in conjunction with his claims for increased 
ratings for his left knee and psychiatric disorders.  

The last psychiatric examination of record was conducted in 
1995 in conjunction with the veteran's claim for secondary 
service connection.  The August 1998 examination was 
conducted in connection with the veteran's back claim; 
therefore, although the examiner also reported findings 
regarding the veteran's knees, that was not the primary focus 
of the examination.  It is necessary to provide him 
appropriate VA examinations to evaluate the current severity 
of these conditions since he has indicated that they have 
worsened.  See Snuffer v. Gober, 10 Vet. App. 400, 402-403 
(1997); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
("where the record does not adequately reveal the current 
state of the claimant's disability and the claim is well 
grounded, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical 
examination"). 

3. Left knee

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14 (1998).  A 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 
38 U.S.C.A. § 1155).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  A veteran 
may, however, have separate and distinct manifestations 
attributable to the same injury, which should be compensated 
under different diagnostic codes.  See Esteban v. Brown, 6 
Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 
(1993).

First, in April 1993, shortly after his left knee surgery, 
the veteran filed a claim for evaluation of the tender 
surgical scars on his left knee.  Assignment of a disability 
rating for the postoperative left knee scars has not been 
considered by the RO.  If there were additional disability 
attributable to these scars, the veteran would be entitled to 
a separate disability rating.  The veteran is seeking an 
increased rating for his service-connected left knee 
disorder, and the postoperative scars are residuals of 
surgery for this disability.  Accordingly, after completion 
of the requested development, the RO should consider whether 
a separate evaluation for postoperative scars should be 
assigned under applicable diagnostic codes.  See Esteban, 6 
Vet. App. at 261-262; 38 C.F.R. § 4.14 (1998).

Second, in March and April 1993, the veteran filed claims for 
service connection for left knee arthritis.  Where the 
medical evidence shows that the veteran has arthritis of a 
joint and where the diagnostic code applicable to his 
disability is not based upon limitation of motion, a separate 
rating for limitation of motion under Diagnostic Code 5003 
may be assigned only if there is additional disability due to 
limitation of motion.  VAOPGCPREC 23-97.  The veteran's left 
knee condition is rated under Diagnostic Code 5257, which is 
not predicated on loss of range of motion.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  If the veteran has 
arthritis of the left knee and it is part of the service-
connected disability, he may be able to receive a separate 
evaluation for arthritis with limitation of motion under 
Diagnostic Code 5003 and for other impairment of the knee 
with subluxation or lateral instability under Diagnostic Code 
5257.  However, the RO has not considered whether the veteran 
is entitled to service connection for arthritis of the left 
knee, and, if so, whether a separate rating is warranted.  
Accordingly, after completion of the requested development, 
the RO should consider this issue.

Accordingly, this case is REMANDED for the following:

1.  Obtain and associate with the claims 
file the veteran's medical records from 
the VA Medical Center in Jackson for all 
treatment from May 1998 to the present, 
to include any reports of special testing 
such as magnetic resonance imaging (MRI) 
conducted in 1998. 

2.  After obtaining as many of the above 
treatment records as possible, schedule 
the veteran for appropriate VA physical 
examinations to evaluate his left knee 
and psychiatric disorders.  It is very 
important that the examiners be provided 
an opportunity to review the claims 
folder and a copy of this remand prior to 
the examinations.  The examiners should 
indicate in the reports that the claims 
file was reviewed.  The examiners must 
provide a complete rationale for all 
conclusions and opinions.

(a) Left knee condition:  All necessary 
tests are to be performed to evaluate the 
severity of the veteran's left knee 
disorder, and the test results are to be 
reviewed before completion of the 
examination report.  If examinations by 
specialists are needed to properly 
evaluate this disability, such 
examinations are to be carried out.  The 
examination should include range of 
motion testing, and all ranges of motion 
should be reported in degrees.  The 
examiner should indicate whether there is 
any instability or subluxation of the 
left knee.  Any limitation of motion or 
functional limitation of the left knee 
that is attributable to the service-
connected condition should be identified.  
The examiner is asked to render an 
opinion as to whether the veteran has any 
bone/joint abnormalities, including 
traumatic arthritis, of the left knee, 
and, if so, whether the current 
bone/joint abnormality is part of the 
veteran's service-connected disorder of 
residual instability, left knee, with 
chondromalacia, status post anterior 
cruciate ligament reconstruction, status 
post medial and lateral meniscectomies.

(b) Scars examination:  The examiner 
should indicate whether the scars on the 
veteran's left knee are tender, painful, 
adherent, ulcerated, or poorly nourished.  
The examiner should provide measurements 
for these scars.

(c) Psychiatric examination:  All 
necessary tests and studies should be 
conducted in order to ascertain the 
severity of the veteran's service-
connected dysthymic disorder secondary to 
pseudofolliculitis barbae, neck and face.  
It is requested that a Global Assessment 
of Functioning (GAF) score be assigned 
consistent with the American Psychiatric 
Association:  Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM-IV), including an 
explanation of what the assigned code 
means. 

3.  Following completion of the above, 
review the claims folder and ensure that 
the examination reports include fully 
detailed descriptions of all opinions 
requested.  If any report does not, it 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1998).

4.  After completion of the above 
evidentiary development, readjudicate the 
veteran's claims, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  In readjudicating the veteran's 
claims, the RO should consider (a) 
whether the veteran is entitled to a 
separate disability rating for the 
postoperative scars on the left knee 
under applicable diagnostic codes, see 
Esteban v. Brown, 6 Vet. App. 259, 261-
262 (1994); 38 C.F.R. § 4.14 (1998); and 
(b) whether the veteran has degenerative 
disease or traumatic arthritis of the 
left knee that is part of his service-
connected knee disorder, and, if so, 
whether a separate evaluation for 
arthritis is warranted, see VAOPCGPREC 
23-97.  

Since Diagnostic Code 9405 has been 
deleted from the Schedule, the RO must 
assign a new diagnostic code for the 
veteran's service-connected psychiatric 
disorder.  If any benefit sought on 
appeal remains denied, provide the 
veteran and his representative an 
adequate supplemental statement of the 
case, which includes consideration of all 
medical evidence received since the 
statement of the case of July 1998, 
including the 1998 VA examination report.  
Allow an appropriate period for response.

5.  Provide the veteran and his 
representative a statement of the case as 
to the issues of entitlement to service 
connection for headaches and a disability 
manifested by dizzy spells.  Notify the 
veteran that, if these issues are not 
resolved to his satisfaction, he must 
file a timely and adequate substantive 
appeal, and notify him of the time limit 
within which he must do so, in order to 
perfect an appeal of these issues to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b) (1998).  Allow an 
appropriate period for response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to accord due process and 
obtain additional information.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


